Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a laminate.
Group II, claim(s) 13-14, drawn to a molded article.
Group III, claim(s) 15-16, drawn to a method for producing a molded article.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I - III lack unity of invention because even though the inventions of these groups require the technical feature of a laminate comprising a hard coat layer laminated on at least one surface of a substrate layer, wherein the laminate has a tensile elongation in accordance with JIS K6251 of 5% or greater, and exhibits no scratch after reciprocating sliding of a #0000 steel wool 1000 times on a surface of the hard coat layer under a load of 1 kg/cm3, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/163554.  
WO 2016/163554 discloses a transparent film having a scratch-resistant layer on the outermost surface on one or both surfaces of a base material, wherein the transparent film endures at least 1000 folds as measured by an MIT tester according to JIS P8115 (2001).Furthermore, document 1 also indicates that: the haze of the transparent film is 2.0% or less; the transparent film has excellent scratch resistance and excellent repeated folding endurance and is suitable fora flexible display that also has excellent pencil hardness; the total light transmittance of the transparent film is 80%; the scratch-resistant layer includes a scratch-resistant microparticle layer and thereby has good elongation and excellent repeated folding endurance; the base material preferably includes a softening material; and the transparent film is obtained by using a means such as coating or layering to sequentially fabricate a scratch-resistant layer on the base material, or by fabrication using a means such as simultaneously producing the scratch-resistant layer and the base material from an extruder. 
Additionally, examples F-1 and F-2 of document 1also indicate that a transparent film, which was obtained by coating an aromatic polyamide film having a thickness of about 40 microns with a scratch-resistant layer coating liquid and then curing the coating, showed no scratches after the surface thereof was rubbed 1000 times by steelwool under a load of 1 kgf, the number of folds endured before damage occurred was at least 1000 times, the haze was about 0.2, and the pencil hardness was 4 H.
Concerning the transparent film of document 1, as described above, the base material preferably includes a softening material and has an extremely high flex resistance, and in light of the fact that the scratch-resistant layer has good elongation and excellent repeated folding endurance, the tensile elongation of the transparent film is inherently 5% or greater.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 8, 2022